Bell, J.
Under tlie evidence in this ease it was a jury question whether the driver of the automobile that struck and injured the plaintiff was negligent in driving it on the left side of the street and in not warning' the plaintiff by horn or other device of the approach of the automobile. The evidence was .conflicting as to whether the other side of the street was closed to traffic. There being evidence from which the jury could have inferred that the defendant’s servant who was driving the automobile was negligent "in one or more of the particulars charged, and the evidence not having disclosed any defensive facts from which it could be said as a matter of law that the plaintiff should not recover, the court erred in granting a nonsuit.

Judgment reversed.


Jenkins, P. J., and Stephens, J., concur.